IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                            NOT FINAL UNTIL TIME EXPIRES TO
                                            FILE MOTION FOR REHEARING AND
                                            DISPOSITION THEREOF IF FILED

TT OF INDIAN RIVER, INC.
D/B/A MERCEDES BENZ OF
MELBOURNE,

             Appellant,

v.                                                 Case No. 5D16-3487

HEIDI FORTSON AND JAMES C.
DORMAN,

             Appellees.
                                        /

Opinion filed February 2, 2018

Appeal from the Circuit Court for
Brevard County,
George W. Maxwell III, Judge.

Richard A. Sherman, Sr. and James W.
Sherman, of the Law Offices of Richard
A. Sherman, P.A., Fort Lauderdale, and
Chris Killer and Todd Bohnenstiehl, of
the Law Offices of J. Christopher Norris,
Orlando, for Appellant.

Mark S. Roman and Morgan L. Gaynor,
of Roman & Gaynor, Clearwater,
Douglas R. Beam, of Douglas R. Beam,
P.A., Melbourne, and Celene H.
Humphries and Shea T. Moxon, of
Brannock & Humphries, Tampa, for
Appellee, Heidi Fortson.

No appearance for Appellee, James C.
Dorman.
                            ON CONFESSION OF ERROR

PER CURIAM.

      Pursuant to Heidi Fortson’s Confession of Error, we reverse the Order on

Plaintiff’s Amended Motion for Attorney’s Fees and remand this matter to the trial court

for further proceedings. See Moore v. Leisure Pool Serv., Inc., 412 So. 2d 392 (Fla. 5th

DCA 1982).

      REVERSED and REMANDED.


SAWAYA, ORFINGER, and LAMBERT, JJ., concur.




                                          2